DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is the initial office action based on the 16/213,726 application filed December 7, 2018.  Claims 1-17 are pending and have been fully considered.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted December 7, 2018, February 12, 2019, and February 21, 2019 are noted.  The submissions are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS are being considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning Claim 1, a broad limitation together with a narrow limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the 
Claims 2-15 are rejected based upon their dependency from Claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-10, 13, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al. (U.S. Patent Publ’n No. 2005/0284424 “Jones”).
Regarding Claims 1, 16, and 17,  Jones discloses a device ((100), (200)) for lubricating a connecting rod bearing on a crankshaft (307) of an internal combustion engine (300) (see Abstract), wherein the device includes a piston (301) having a fluid channel (304) comprising an internal piston cooling fluid channel (304), and an outlet channel (lower end of flow channel (303), see Figure 3) in fluid communication with the fluid channel, and a connecting rod (311) connected to piston (301) in a pivotable manner.  
Regarding Claim 2, Jones discloses that the outlet channel (lower end of flow channel (303)) has an outlet opening in a rounded piston head of the piston (note that top (305) of piston (301) is rounded in shape).  
Regarding Claim 5, Jones discloses that a small end of the connecting rod (top portion of rod (311)) and a piston head of the piston are configured such that a spacing between a region of the piston head which adjoins an outlet opening of the outlet channel and a region of the small end which adjoins an inlet opening of the connecting channel is smaller than 0.1 cm.  While it is appreciated that the figures of Jones are not to scale, Figure 3 would provide a teaching to one of ordinary skill in the art to provide the recited spacing of the various components according to the recitation of Claim 5.
Regarding Claim 6, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Furthermore, “apparatus claims cover what a device is, not what a device does”.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed Circ. 1990) (emphasis in original).  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (MPEP § 2114).  Therefore, any statement of intended use and all other functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by Jones which is capable of being used in the intended manner, i.e., the region of the piston head and the region of the small end sweeping over one another during a pivotal movement between the piston and the connecting rod.  In other words, since the apparatus of the reference appears to be fully capable of performing the recited steps of the claim, and since there are no structural differences between the reference and the claimed invention, the apparatus of Jones meets the limitations of the claim.  Moreover, no structure of Jones prevents the recited operation. 
Regarding Claims 7 and 8:  Duplicate Claims Warning
Regarding Claim 9, Jones discloses that an outlet opening of the outlet channel (lower end of flow channel (303)) overlaps an inlet opening of the connecting channel (312) during a movement of the piston from a lower dead center to an upper dead center (see Figure 3).
Regarding Claim 10, any statement of intended use and all other functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by Jones which is capable of being used in the intended manner, i.e.,  covering, via a piston head of the piston, an inlet opening of the connecting channel within an angular range which is smaller than a predetermined angular range within which the connecting rod is pivotably connected to the piston.  In other words, since the apparatus of the reference appears to be fully capable of performing the recited steps of the claim, and since there are no structural differences between the reference and the claimed invention, the apparatus of Jones meets the limitations of the claim.  Moreover, no structure of Jones prevents the recited operation. 
Regarding Claim 13, Jones discloses that a small end of connecting rod (311) includes an increased wall thickness in a region through which connecting channel extends (312) (see Figure 3, very top portion of rod (311) has an increased thickness compared to the remaining length of the rod. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Taniguchi et al. (WO 2016104171 A1 “Taniguchi”).  Note: reference herein to Taniguchi is being made to the machine translation filed herewith.
Regarding Claim 3, Jones discloses the invention substantially as claimed, but does not specifically describe that the inlet region of the connecting channel includes a step-shaped recess. 
However, Taniguchi discloses a connecting rod lubrication structure wherein an inner peripheral surface (32) of a small end section (21) can be lubricated over a wide crank angle range, and wherein connecting rod (11) is provided with the small end section (21), a recess (33), and a through-hole (34).  More specifically, the inlet region of the connecting channel (34) includes a step-shaped recess (33) (see Figure 10).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the connecting rod of Jones by providing a step-shaped recess at the inlet of the connecting channel as described in Taniguchi in order to control the input of lubricating fluid that corresponds to a wider crank angle than without the step-shaped recess (see Taniguchi, page 6, lines 223-228).
Regarding Claims 14 and 15, Jones discloses the invention substantially as claimed, but is silent concerning use of a fluid injecting nozzle.
However, Taniguchi discloses a fluid injecting nozzle (16) directed towards an inlet opening of an inlet channel (48) of the piston, the fluid injecting nozzle in fluid communication with the fluid channel (inherently during nozzle use), wherein fluid injecting nozzle (16) is provided separately from the piston and from the connecting rod (see Figure 1), and wherein fluid injecting nozzle (16) is received by or secured on a crankcase (see Figure 1).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the connecting rod of Jones by providing a fluid injecting nozzle to project lubricating fluid to the piston as described in Taniguchi in order to facilitate proper lubrication of the piston and associated connecting rod during engine operation.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Taniguchi as applied to Claim 3 herein, and further in view of Leone et al. (U.S. Patent Publ’n No. 2016/0305363 “Leone”).  
Regarding Claim 4, Jones discloses the invention substantially as claimed, but does not describe the claimed particulars of the slant and longitudinal bores. 
However, Leone discloses a lubrication system wherein cooling fluid is transmitted via fluid conduits extending within a connecting rod to cool various engine components (see Abstract).  Leone discloses that the fluid conduits within the connecting rod include a slant bore (456) extending from a side face of the small end of the connecting rod, and at a spacing from a small connecting rod eye of the connecting rod (see Figure 4), through 
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the connecting rod of Jones by providing the combination of a slant and longitudinal bore as described in Leone in order to facilitate proper lubrication of the piston while bypassing the small end bearing.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jones as applied to Claim 1 herein, in view of Bock et al. (U.S. Patent No. 6,250,275 “Bock”).  
Regarding Claim 11, Jones discloses the invention substantially as claimed, but is silent concerning a fluid connection between the outlet channel and the connecting channel being an intermittent fluid connection.
However, Bock discloses a piston pin lubrication device (see Title) wherein a nozzle assembly is in fluid communication with an oil gallery and adapted to apply oil to the inlet port of the piston head during piston reciprocation, and a connecting rod including an eye is pivotally disposed about the piston pin such that the eye has a lubrication bore oriented to provide at least intermittent fluid communication between the piston pin and the outlet of the lubrication passage.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the connecting rod of Jones by providing an intermittent . 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jones as applied to Claim 1 herein, in view of Leone et al. (U.S. Patent Publ’n No. 2016/0305363 “Leone”).  
Regarding Claim 12, Jones discloses the invention substantially as claimed, but does not describe that the connecting channel bypasses the small end rod eye. 
However, Leone discloses a lubrication system wherein cooling fluid is transmitted via fluid conduits extending within a connecting rod to cool various engine components (see Abstract).  Leone discloses that the fluid conduits within the connecting rod include a slant bore (456) extending from a side face of the small end of the connecting rod, and at a spacing from a small connecting rod eye of the connecting rod (see Figure 4), through the small end to a connecting rod shaft of the connecting rod, and a longitudinal bore (382) extending from the large connecting rod eye through the connecting rod shaft to the slant bore (456) (see Figure 4), therein bypassing the small end bearing of the connecting rod (see Figure 4).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the connecting rod of Jones by providing a connecting rod channel bypassing the small end eye as described in Leone in order to facilitate proper lubrication of the piston while bypassing the small end bearing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Specifically, various references are cited that provide detail of relevant connecting rod lubrication devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658.  The examiner can normally be reached on M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer 






/GRANT MOUBRY/Primary Examiner, Art Unit 3747